Fourth Court of Appeals
                                       San Antonio, Texas
                                             JUDGMENT
                                           No. 04-14-00583-CR

                                       Samuel Alfredo DORADO,
                                               Appellant

                                                    v.

                                          The STATE of Texas,
                                                Appellee

                        From the 175th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013CR6651
                                  Honorable Pat Priest 1, Judge Presiding

       BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

           In accordance with this court’s opinion of this date, this appeal is DISMISSED.

           SIGNED April 1, 2015.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice




1
    Sitting by assignment.